OPINIONS OF THE SUPREME COURT OF OHIO
     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Deborah J. Barrett, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

Prudential Insurance Company of America, Appellee, v. Houk,
Appellant, et al.
[Cite as Prudential Ins. Co. of Am. v. Houk (1993),        Ohio
St.3d      .]
Insurance benefits -- Provisions of R.C. 1339.63 as applied to
      contracts entered into before effective date of statute
      violate Section 28, Article II of the Ohio Constitution.
      (No. 93-955 -- Submitted December 7, 1993 -- Decided
December 29, 1993.)
      Appeal from the Court of Appeals for Stark County, No.
CA-9093.

     John W. Ergazos, for appellant.

     The motion to certify the record is allowed and the
judgment of the court of appeals is reversed on authority of
Aetna Life Ins. Co. v. Schilling (1993), 67 Ohio St.3d 164, 616
N.E.2d 893.
     Moyer, C.J., Douglas, Resnick and Pfeifer, JJ., concur.
     A.W. Sweeney, Wright and F.E. Sweeney, JJ., dissent for
the reasons stated in the dissenting opinions of A.W. Sweeney
and Wright, JJ., in Aetna Life ins. Co. v. Schilling (1993), 67
Ohio St.3d 164, 168-174, 616 N.E.2d 893, 896-900.